Citation Nr: 1636480	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a heart disability, including atrial fibrillation, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 1996, the Veteran's original claim of entitlement to service connection for a heart disability, claimed as atrial fibrillation, was denied as not being "well-grounded."  The Veteran did not appeal.  In September 2010, VA informed the Veteran that it was undertaking a special review of the Veteran's claim.  See 38 C.F.R. § 3.816 (2016) (referred to as a Nehmer review).  After reviewing the Veteran's claim and the evidence of record, the RO issued a rating decision in January 2011, confirming and continuing the denial of the Veteran's claim.  The Veteran subsequently perfected an appeal of this decision.  This matter has been certified to the Board for appellate review.

The issue of entitlement to service connection for a heart disability, claimed as atrial fibrillation, to include as due to exposure to an herbicidal agent, is REMANDED to the RO or the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a heart disability was denied in a May 1996 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the 1996 rating decision, the Veteran has asserted that his atrial fibrillation is due to alleged in-service exposure to an herbicidal agent.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received to reopen the claim of entitlement to service connection for a heart disability is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1995, the Veteran submitted a claim of entitlement to service connection for a heart disability, which was denied in a May 1996 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights in May 1996, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period.  See 38 C.F.R. § 3.156 (b) (2016).  Consequently, the May 1996 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to the Veteran's claim, he was provided a VA examination in November 1995.  The examiner reviewed the Veteran's relevant medical history, observing that he was first diagnosed with atrial fibrillation in 1977.  The examiner ultimately observed that the etiology of the Veteran's atrial fibrillation was unknown.  The examiner provided no rationale.  The May 1996 rating decision denying service connection for a heart disability was based on the RO's finding that the claim was "not well-grounded."  Specifically, the RO determined that there was no in-service treatment for atrial fibrillation.

Since the May 1996 rating decision, the Veteran has asserted that his atrial fibrillation was incurred in or due to his active duty, to include as a result of claimed in-service exposure to an herbicidal agent.  The Veteran asserts that, while stationed aboard the U.S.S. O'Callahan, he traveled from that ship to a marine base on the Republic of Vietnam.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim (i.e., the Veteran's presence within the land borders of the Republic of Vietnam).  As such, the Board finds that the evidence received since the May 1996 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 C.F.R. § 3.303 (b) (2016); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for a heart disability, claimed as atrial fibrillation, to include as due to exposure to an herbicidal agent, is reopened.


REMAND

In order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to provide the Veteran a VA examination.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must request from the Veteran additional details with respect to his claimed visits to Marine bases within the land borders of the Republic of Vietnam during his active duty, including the timing thereof.

2.  The RO or the AMC should obtain the deck logs from the U.S.S. O'Callahan for the entire period during which the Veteran served aboard that vessel.  The RO or the AMC must make a determination as to whether the Veteran served within the land borders of the Republic of Vietnam and notify the VA examiner of said determination.

3.  The Veteran should be provided a VA examination with respect to his heart disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  After examining the Veteran and reviewing his pertinent history, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a current heart disability, including, but not limited to, atrial fibrillation, was incurred in or due to his active service.

If, and only if, the RO or the AMC determines that the Veteran served within the land borders of the Republic of Vietnam, the examiner is also asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that a current heart disability, including, but not limited to, atrial fibrillation, is due to his presumed in-service exposure to an herbicidal agent.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC must re-adjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

